IN THE UNITED S'I`ATES DISTR.ICT COURT

FOR THE DISTRICT OF DELAWARE

 

UNILOC USA, INC.
AND UNILOC
LUXEMBOURG, S.A.
Civil Action No. 17-1658-CFC
Plaintif`fs,
v.
MOTOROLA MOBILITIY,
LLC
Defendant. :
MEMORANDUM ORDER

 

Having considered the merits of Def`endant’s Motion to Stay Pending
Resolution of Motion to Substitute and Motion to Dismiss (D.I. 64) (“Stay
Motion”) and the briefs filed by the parties in connection With that motion, it is
I-IEREBY ORDERED that Defendant’S Stay Motion is GRANTED f`or the
following reasons:

l. Plaintif`fs filed their original complaint on November 15, 2017. D.I. l. On

December 12, 2017, Def`endant filed a motion to dismiss (D.I. 6). Plaintif`fs

then filed an amended complaint (D.I. 10). Defendant then filed its Motion

to Dismiss Uniloc’s Amended Complaint pursuant to FED. R. CIV. P.
12(b)(6) (D.I. 11). That motion to dismiss is pending before the Court.

. On December 11, 2018, Plaintiffs filed their Motion Under FED. R. CIV. P.
25 to Substitute New Patent Owner Uniloc 2017 LLC as Plaintiff (the
“Substitution Motion”) D.I. 50. Defendant opposed the Substitution Motion
as untimely and futile. See D.I. 59.

. On December 26, 2018, Defendant filed its Motion to Dismiss for Lack of
Subj ect Matter Jurisdiction (the “Standing Motion”) pursuant to FED. R. CIV.
P. 12(b)(l). D.I. 56. Defendant argues in the Standing Motion that the Court
lacks subject matter jurisdiction over this action because Plaintiffs did not
have constitutional standing to file the suit at the time they filed the original
complaint.

. On January 7, 2019, Defendant filed the Stay Motion. Defendant argues that
a stay of the case until the Court decides the pending Substitution Motion
and Standing Motion Would “avoid unnecessary burden on the Court and the
parties” and “Would prevent Motorola from further seeking discovery from,
and producing discovery to, the Wrong entities, as even Plaintiffs admit that
they ‘[no] longer ha[ve] any rights in the patent in suit[.]”’ D.I. 65 at 1-2
(first and second alterations in original; third alteration added). In support

of its stay request, Defendant argues that a stay Would simplify the issues to

be litigated and cause no undue prejudice to Plaintiffs. Id. at 3-4, 5-7.
Defendant notes further that the case is still in the early stages and that
Plaintiffs have produced fewer than 100 documents, depositions have not
begun, and the Court has not yet held a Markman hearing. Id. at 4-5.

. In their response to the Stay Motion, Plaintiffs do not dispute that a stay
Would simplify the issues; nor do they dispute that the case is in the early
stages or that they Would suffer no prejudice if the Court granted
Defendant’s stay request, Instead, Plaintiffs (1) attached to their response a
copy of a non-binding decision by a district court in California that,
according to Plaintiffs, addresses the arguments raised in the pending
Substitution Motion and Standing Motion (D.I. 72-1, Ex. A); and (2) cited
in a footnote a non-binding decision of a district court in Utah for the
unremarkable proposition that a party “is not entitled to a stay by merely
filing a dispositive motion and then claiming it is highly likely the motion
will be successful” (D.I. 72 at 1 n.l) (internal quotation marks and citation
omitted).

. Because it is undisputed that this case is in the early stages of discovery and
that a stay would simplify the issues and not cause Plaintiffs undue
prejudice, the Court Will stay the case pending the resolution of the

Substitution Motion and Standing Motion. See Princeton Digz'tal Image

Corp. v. Konami Dz`gital Entm ’t Inc., 2014 WL 3819458, at *2 (D. Del. Jan.

15, 2014).

WHEREFORE, it is HEREBY ORDERED that Defendant’s Motion to
Stay Pending Resolution of Motion to Substitute and Motion to Dismiss (D.I. 64)
is GRANTED and the case is STAYED pending resolution of Plaintiffs’ Motion
Under FED. R. CIV. P. 25 to Substitute New Patent Owner Uniloc 2017 LLC as

Plaintiff (D.I. 50) and Defendant’s Motion to Dismiss for Lack of Subject Matter

Jurisdiction. (D.I. 56).

GAQHQ/l

CoNNoLLY, Ui\HTED sTAT DISTRICT JUDGE

February 11, 2019
Wilmington, Delaware

